Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 11/22/21. 
Claims 15 and 16 are amended
Claims 5-7 and 13-14 are cancelled
Claims 19-20 are added
Claims 1-4, 8-12, and 15-20 are pending

Allowance

Claim Rejections - 35 USC § 112 - Withdrawn
Independent claims 14 and 16 were previously rejected under 35 U.S.C. 112. However, claim 14 has been cancelled and claim 16 has been amended in this most recent filing to overcome the previously made rejection under 35 U.S.C. 112 (b) or 2nd paragraph.
Please see the Remarks dated 11/22/21, especially on pages 11-12 from applicants why the 101 rejection is overcome are persuasive.

Claim Rejections - 35 USC § 101 - Withdrawn
In the most recent filings, applicants have amended independent claims 1, 15 and 16. 

“obtain delivery information, the delivery information comprising: 
a delivery date/time for a plurality of users, a delivery order which indicates an order in which packages are to be delivered to the plurality of users, delivery destination information associated with each package which indicates a delivery place, and a visit completion flag which indicates whether the visitor terminal has visited a given user at a given delivery place; 
wherein a next user who is to receive a package is chosen by selecting a user with a highest ranking in the delivery order that has not been visited by the visitor terminal, according to the visit completion flag; 
the at least one processor and the at least one memory of the visit manager server are further configured to: 
obtain the delivery place for the next user; 
receive transmitted position information from the visitor terminal; calculate a first amount of time or a first distance required for the visitor terminal to reach the delivery place and determine if the first amount of time or first distance is within a first threshold amount; 
request position information to the user terminal of the next user if it is determined that the visitor terminal is within a pre-determined first threshold amount of time or distance; 

calculate a second amount of time or distance required for the user terminal of the next user to reach the next delivery place and determine if the second amount of time or distance is within a second threshold amount; 
determine whether or not the delivery information is to be changed based on the delivery place and the position information of the user terminal; 
delay the delivery date/time indicated by the delivery information and/or change the delivery order indicated by the delivery information if it is determined that the delivery information is to be changed; and 
transmit to the user terminal a notification indicating that the delivery is delayed if the delivery order has been changed.”
Please see the Remarks dated 11/22/21, especially on pages XXX from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claims 1 and 15-16 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103
	The following is an examiner's statement for allowance:
None of the references cited - Lee; Wing K. et al. (US 8,015,023) and further in view of Rahman; Atm A. (US 2010/0145754) and Horstemeyer; Scott A. (US 2008/0046326) show:
“obtain delivery information, the delivery information comprising: 
a delivery date/time for a plurality of users, a delivery order which indicates an order in which packages are to be delivered to the plurality of users, delivery destination information associated with each package which indicates a delivery place, and a visit completion flag which indicates whether the visitor terminal has visited a given user at a given delivery place; 
wherein a next user who is to receive a package is chosen by selecting a user with a highest ranking in the delivery order that has not been visited by the visitor terminal, according to the visit completion flag; 
the at least one processor and the at least one memory of the visit manager server are further configured to: 
obtain the delivery place for the next user; 
receive transmitted position information from the visitor terminal; calculate a first amount of time or a first distance required for the visitor terminal to reach the delivery place and determine if the first amount of time or first distance is within a first threshold amount; 
request position information to the user terminal of the next user if it is determined that the visitor terminal is within a pre-determined first threshold amount of time or distance; 
obtain position information from the user terminal of the next user based on the position information request; 
calculate a second amount of time or distance required for the user terminal of the next user to reach the next delivery place and determine if the second amount of time or distance is within a second threshold amount; 
determine whether or not the delivery information is to be changed based on the delivery place and the position information of the user terminal; 
delay the delivery date/time indicated by the delivery information and/or change the delivery order indicated by the delivery information if it is determined that the delivery information is to be changed; and 
transmit to the user terminal a notification indicating that the delivery is delayed if the delivery order has been changed.” 
Please see the Remarks dated 11/22/21, especially on pages XXX from applicants why the 103 rejection is overcome are persuasive.
Reference Lee shows in col. 2, lines 45-67: where the reference determines delivery time, delivery location, col. 9, lines 26-39: order list; col. 7, lines 52-67: shows sequence/order of deliveries. Reference Lee shows in col. 2, lines 45-67: where the reference determines delivery time, delivery location, col. 9, lines 26-39: order list; col. 7, lines 52-67: shows sequence/order of deliveries. This shows “wherein a next user who is to receive a package is chosen by selecting a user with a highest ranking in the delivery order”. Here, the sequence/ order of deliveries shows ranking in the delivery order as is recited in the claim. Lee shows at least in col. 6, lines 56-67: where the reference shows reminders, col. 4, lines 37-47: the recipient mobile terminal 108 is capable of determining its own location and communicating that location to other devices, for example to the application server 102. Lee shows calculating the time in col. 7, lines 10-23, Lee also shows comparing to a threshold at least in col. 7, lines 19-33. Lee shows requesting location information in col. 3, lines 1-5 and col. 4, lines 48-60: he recipient desktop terminal 114 provides information that promotes efficient and/or convenient package delivery, for example displaying an email message sent by the application server 102 requesting confirmation of rendezvous of the recipient with delivery service personnel to complete package delivery and/or package hand-off. Lee shows at least in col. 6, lines 56-67: where the reference shows reminders, col. 4, lines 37-47: the recipient mobile terminal 108 is capable of determining its own location and communicating that location to other devices, for example to the application server 102. Lee shows calculating the time in col. 7, lines 10-23, Lee also shows comparing to a threshold at least in col. 7, lines 19-33. Lee shows in col. 7, lines 52-67: where the reference shows the application server 102 may determine that an opportunity for alternative package delivery rendezvous exists based on the known location of the delivery mobile terminal 106 and on the known location of the recipient mobile terminal 108. Lee shows col. 3, lines 1-12: The application server may dynamically update and revise the schedule of deliveries throughout the day based on the location of the delivery vehicle as well as based on communications with one more recipients, for example based on confirmations or cancellations of rendezvous. In col. 2, lines 45-67: The application server may have access to location information of the recipient and send a message to the delivery service that the recipient cannot rendezvous on a specific day to receive a package delivery, for example because the location information indicates the recipient is out-of-town. Col. 9, lines 65 - Col. 10, lines 25: In an embodiment, the application server 102 may know that the primary recipient is out of town, based on a known schedule of the primary recipient and/or based on a known location of the recipient mobile terminal 108. Col. 10, lines 34-47: It may be determined that the projected delivery cannot be completed this day because the delivery requires rendezvous of the recipient with delivery service personnel and the recipient is unable to rendezvous because of a personal schedule conflict or because the recipient is out-of-town.  Alternatively a desirable delivery time may be determined.  The desirable delivery time may be determined based on a determination of an efficient delivery route, for example a delivery route that conserves time or distance traveled of the delivery service personnel. Col. 12, lines 11-20: It may be determined that the projected delivery cannot be completed this day because the delivery requires rendezvous of the recipient with delivery service personnel and the recipient is unable to rendezvous because of a personal schedule conflict or because the recipient is out-of-town.
Lee shows the ability to accommodate package recipients’ preferences for scheduling package deliveries (col. 6, lines 12-31) and Lee throughout its disclosure discusses preferred package delivery location for different times and different days of the week (col. 6, lines 12-31). However, Lee does not explicitly call the day the different times of delivery is being made as a “delivery date” as is recited in the claim. Lee shows in col. 9, lines 40-43: “On completion of the rendezvous negotiation 212 the application server 102 sends a schedule message 204 to the delivery mobile terminal 106 as described further above.” Here, Lee shows the completion of the delivery, but Lee does not show a counter or tally, as such Lee does not show “visit completion flag” and “that has not been visited by the visitor terminal, according to the visit completion flag” in the claim. As such, the reference does not show the above claim limitations.
Reference Rahman shows in “delivery date” ([0048]). However, the reference does not show the above claim limitations.
Reference Horstemeyer shows in shows counter or tally in [0102]: the clock 38a can be designed as a counter that begins timing or counting in response to a start signal transmitted by the MT manager 29. [0120]: the computer system 31b (FIG. 3) includes a clock 39b or other type of counter that can be used to determine the amount of time that has lapsed since the MT 17 started traveling along the MT's route. [0137]: when the clock 38a is a counter, the sample period can be defined as a predetermined number of counts by the clock 38a.  Therefore, the MT manger 29 can determine whether the sample period has expired by counting the number of increments or cycles of the clock 38a. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
Foreign Reference:
Reference (JP 2002015239 A) Kasugai, Hideo. This reference discloses a system that provides an ordering and delivery support system which enables an orderer to order a commodity at an arbitrary location, which automatically detects the location of the orderer even if the orderer moves freely after ordering the commodity, and with which the commodity is accurately delivered by a deliverer. However, the reference does not show the claim limitations above.
NPL Reference:
Reference Moon, Geeju et al. Improved parcel delivery service by using delivery points information and RFID. 2012 8th International Conference on Computing Technology and Information Management (NCM and ICNIT) (Volume: 1, Page(s): 160-164). Year: 2012. This reference discloses a possible methodology to improve delivery service in a big city is suggested in this research. Delivery point information such as building types and necessary time to walk to give the parcel are used to minimize optimum solution search space by grouping delivery points with no necessary vehicle movement. RFID application for automated data collection would be helpful to make the system performance better in reality. However, the reference does not show the claim limitations above.
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 15 and 16, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
Foreign Reference:
(JP 2002015239 A) Kasugai, Hideo. 
NPL Reference:
Moon, Geeju et al. Improved parcel delivery service by using delivery points information and RFID. 2012 8th International Conference on Computing Technology and Information Management (NCM and ICNIT) (Volume: 1, Page(s): 160-164). Year: 2012. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624